FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 01/14/2022 in which claim 13 was amended; claims 1-12 and 18-20 were withdrawn; and claims 21-22 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 13-17 and 21-22 are under examination. 

Withdrawn Objection/Rejections
	The objection of claim 13 for informalities pertaining to dashes in the claim, is withdrawn, in view of Applicant’s amendment to claim 13.
The rejection of claim(s) 13, 16 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Dardelle et al (10 September 2015; US 2015/0250689 A1), is withdrawn, in view of Applicant’s amendment to claim 13, which has necessitated the new 103 rejections below.

The rejection of claims 13-17 under 35 U.S.C. 103 as being unpatentable over Dardelle et al (10 September 2015; US 2015/0250689 A1), and further in view of Yan et al (19 May 2011; US 2011/0117180 A1), is withdrawn, in view of Applicant’s amendment to claim 13, which has necessitated the new 103 rejections below.

Claim Interpretation
	The term “optionally” in claim 13 is interpreted as not required in the composition. 
	For this office action and art rejection purposes, the components/elements following the term “optionally” in claim 13 will be interpreted as components/elements that are made optional or not required, and thereby not part of the claimed core-shell microcapsule slurry. 
	Thus, “an inner shell made of a polymerized polyfunctional monomer” and “at least an outer mineral layer” as recited in claim 13 are made optional and interpreted as not part of the claimed microcapsule.
	As such, claim 13 is interpreted as a core-shell microcapsule slurry comprising at least one microcapsule made of: an oil-based core; and a biopolymer shell comprising a protein, wherein at least one protein is crosslinked.


Modified Rejection
Necessitated by Applicant’s Claim Amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-17 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11135561 in view of Yan et al (19 May 2011; US 2011/0117180 A1), Dybing (3 March 2004; US 2004/0043124 A1), and Schwab (US 4,162,165 A). 

It would have been obvious to form the shell of the Patent ‘561 with a crosslinked protein and complex with a salt in view of the guidance from Yan and Dybing. Yan teaches the protein that forms the outer shell of the microcapsule is crosslinked via transglutaminase so as to increase the rigidity to the microcapsule (Yan: Abstract; [0005]-[0006], [0025], [0030], [0033], [0047], [0068], [0090]-[0091], [0098], [0116], [0118]-[0120], [0125]-[0126]; Example 13; claims 1, 8, 19-20, 35, 66, 77, 88, 90 and 105). Dybing provides the guidance for using a protein salt complex (protein treated with salt) as the protein by teaching that a salt such as sodium chloride, potassium chloride or calcium chloride is typically added to treat protein so as to form a protein salt complex and such protein salt complex enhance its ability to emulsify oil in water (Dybing: [0009], [0014], [0016]-[0017], [0021]-[0022], [0031]-[0034], [0041], [0043], [0044], [0046], [0053], [0066], and [0073]). Thus, provided that Yan discloses that the microcapsules containing an outer shell made from protein and an oil-based core, and the production of said microcapsules require emulsification of protein and oil in water, it would have been obvious to use a protein-salt complex as the protein in the emulsification step so as such protein-salt complex enhance its ability to emulsify oil in water, and further crosslinked the protein shell with transglutaminase so as to form a microcapsule with increase rigidity.

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 11135561 in view of Yan, Dybing and Schwab. 

Response to Arguments
	Applicant’s response filed 01/14/2022 did not address the pending Double Patenting rejection. Thus, the standing Double Patenting rejection over the U.S. Patent No. 11135561 is maintained for the reason of record.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15, 17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (19 May 2011; US 2011/0117180 A1) in view of Dybing (3 March 2004; US 2004/0043124 A1).
Regarding claim 13, Yan teaches core/shell microcapsules suspension comprising microcapsules made of an oil-based core such as a flavor oil, and an outer shell comprising a protein such as a mixture of sodium caseinate and whey protein, wherein the shell is crosslinked (Abstract; [0005]-[0006], [0025], [0030], [0033], [0047], [0068], [0090]; Example 13; claims 1, 8, 19-20, 35, 66, 77, 88, 90 and 105).

Regarding the protein is complexed with a salt of claim 13, Dybing teaches the treatment of protein with salt enhances the protein’s ability to emulsify fat/oil in water, wherein the protein includes sodium caseinate, potassium caseinate, calcium caseinate and whey protein concentrate, and the salt includes sodium chloride, potassium chloride, and calcium chloride ([0009], [0014], [0016]-[0017], [0021]-[0022], [0031]-[0034], [0041], [0043], [0044], [0046], [0053], [0066], and [0073]).
It would have been obvious to one of ordinary skill in the art use to protein treated with a salt (a protein complexed with a salt) as the protein in Yan, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Dybing indicated that the use of protein that is treated with salt enhances the protein’s ability to emulsify fat/oil in water. Thus, provided that Yan discloses that the microcapsules containing an outer shell made from protein and an oil-based core, and the production of said microcapsules require emulsification of protein and oil in water (Yan: [0033], [0075], [0077]-[0080], [0125], and [0181]-[0182]), it would have been obvious to use to protein treated with a salt (a protein complexed with a salt) as the protein in the emulsification step of Yan so as the salt treated protein enhances the protein’s ability to emulsify oil in water, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 14, as discussed above, Yan teaches the protein comprises sodium caseinate.
Regarding claim 15, as discussed above, Yan teaches the protein is a mixture of sodium caseinate and whey protein.

Regarding claims 21-22, as discussed above, Dybing teaches the salt is selected from sodium chloride, potassium chloride, and calcium chloride.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (19 May 2011; US 2011/0117180 A1) in view of Dybing (3 March 2004; US 2004/0043124 A1), as applied to claim 13, and further in view of Dardelle et al (10 September 2015; US 2015/0250689 A1).
The core-shell microcapsule slurry of claim 13 is discussed above, said discussion being incorporated herein in its entirety.
However, Yan and Dybing do not teach the core-shell microcapsule slurry further comprises an inner shell made of a polymerized polyisocyanate having at least two polyisocyanate functional groups of claim 16.
Regarding the core-shell microcapsule slurry further comprises an inner shell made of a polymerized polyisocyanate having at least two polyisocyanate functional groups of claim 16, Dardelle teaches a multilayer core/shell microcapsules suspension comprising microcapsules made of an oil-based core such as a perfume oil or a flavor oil, and an outer shell comprising a protein, wherein the protein is crosslinked (Abstract; [0011]-[0013], [0021]-[0034], [0040]-[0042]; Examples 1-5; claims 1-12 and 14-15). Dardelle teaches the core/shell microcapsules further comprises an inner shell made of polymerized polyisocyanate having at least two isocyanate functional groups ([0027] and [0040]).
It would have been obvious to one of ordinary skill in the art to modify the core-shell microcapsule slurry of Yan to include an inner shell made of a polymerized 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejections.
Applicant argues Yan and Dardelle are silent as to a microcapsule comprising a biopolymer shell comprising a salt complex protein. Applicant alleged that per specification (paragraphs [0004]-[0006]), that stable, performing microcapsules encapsulating hydrophobic materials, preferably active ingredients, can be obtained by salt complexes of proteins to densify the membrane, followed by crosslinking of the protein. Applicant further alleged that the Examples and Fig. 1 of the specification showed that microcapsules comprising a biopolymer shell including a protein complex with as salt exhibited superior stability even after incubation in harsh and complex application formulations for 1 week at 37°C, which serves as an accelerated stability test indicative of longer term stability and performance. (Remarks, page 7, last paragraph to page 8).

In response, the Examiner disagrees. With respect to the claimed protein complexed with a salt, as discussed above in the pending 103 rejection, Dybing provided the guidance for using a protein treated with a salt (a protein complexed with a salt) as the protein in Yan by indicating that the use of protein that is treated with salt enhances the protein’s ability to emulsify fat/oil in water (Dybing: [0009], [0014], [0016]-[0017], [0021]-[0022], [0031]-[0034], [0041], [0043], [0044], [0046], [0053], [0066], and [0073]). Thus, provided that Yan discloses that the microcapsules containing an outer shell made from protein and an oil-based core, and the production of said microcapsules require emulsification of protein and oil in water (Yan: [0033], [0075], [0077]-[0080], [0125], and [0181]-[0182]), it would have been reasonably obvious to use to protein treated with a salt (a protein complexed with a salt) as the protein in the emulsification step of Yan so as the salt treated protein enhances the protein’s ability to 
With respect to Applicant’s argument pertaining to microcapsules comprising a biopolymer shell including a protein complex with as salt exhibited unexpected superior stability as shown in the Examples and Fig. 1 of the specification, said argument and evidence of unexpected results as shown in the specification are not persuasive and insufficient to obviate the pending 103 rejections. This is because the alleged unexpected superior stability per specification is not due to biopolymer shell including a protein complex with as salt, but rather the specific combination of inner shell and biopolymer shell, and the specific components that make up the inner shell and biopolymer shell (published Specification: Examples 1-3; paragraphs [0325]-[0349]; Tables 2 and 3). Thus, claim 13 is not commensurate in scope with core-shell microcapsules in the Examples used for showing the alleged unexpected superior stability. See MPEP §716.02(d). 
However, even if claim 13 was to be amended so as it is sufficiently commensurate in scope with the core-shell microcapsules in the Examples used for showing the alleged unexpected superior stability, such superior stability has been recognized by Dardelle. Dardelle establishes the use of dual shell barrier such as  microcapsules having an outer shell comprising a protein and an inner shell made of polymerized polyisocyanate having at least two isocyanate functional groups, improved stability of the microcapsules in wide range of consumer products (Dardelle: [0028], [0040]-[0041], [0102], and [0131]). Dardelle further establishes that the presence of an inner shell (polyurea) provides additional and superior barrier properties to obtain In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
As a result, for at least the reason discussed above, claims 13-17 and 21-22 remain rejected as being obvious and patentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.
 
New Objection
Claim Objections
Claim 13 is objected to because of the following informalities:  please amend “an complex with a salt” to “and complex with a salt”.  Appropriate correction is required.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613